COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
IN THE INTEREST OF M. S. V., JR.,                                  No. 08-20-00088-CV
MINOR CHILD,                                       §
                                                                      Appeal from the
                           Appellant.              §
                                                                    388th District Court
                                                   §
                                                                 of El Paso County, Texas
                                                   §
                                                                  (TC# 2012DCM10912)
                                                   §


                                            O R D E R

       Appellant, pro se has filed a subsequent motion to "correct" the clerk's record. We interpret

this to be a request to supplement the clerk's record to include certain items specified in the motion.

       Therefore, we ORDER the District Clerk to, within fifteen days, (1) prepare a supplemental

clerk's record containing the items requested by Appellant or (2) provide a written explanation as

to why Appellant's request cannot be completed.

       IT IS SO ORDERED this 3rd day of December, 2020.


                                               PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.